USDC IN/ND case 1:19-cr-00027-HAB-SLC document 25 filed 10/28/19 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA

UNITED STATES OF AMERICA
                                                     CASE NUMBER: 1:19CR27-001
                       Plaintiff,
                                                     USM Number: 17842-027
        vs.

SCOTT MATTHEW TRISCHLER                              ROBERT W GEVERS
                       Defendant.                    DEFENDANT’S ATTORNEY


                               JUDGMENT IN A CRIMINAL CASE

THE DEFENDANT pled guilty to Count 1 of the Indictment on 5/16/2019.

ACCORDINGLY, the Court has adjudicated that the Defendant is guilty of the following offense:

      Title, Section & Nature of Offense              Date Offense Ended          Count Number

 18:2251(a) and (e): SEXUAL EXPLOITATION                 March 28, 2018                   1
 OF A MINOR AND ATTEMPT

The Defendant is sentenced as provided in pages 2 through 7 of this Judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

Counts 2 and 3 of the Indictment are DISMISSED on Government motion.


IT IS ORDERED that the Defendant must notify the United States Attorney for this District within
30 days of any change of name, residence, or mailing address until all fines, restitution, costs and
special assessments imposed by this Judgment are fully paid. If ordered to pay restitution, the
Defendant must notify the Court and United States Attorney of any material change in economic
circumstances.


                                            October 28, 2019
                                            Date of Imposition of Judgment
                                            s/ Holly A. Brady
                                            Signature of Judge
                                            Holly A. Brady, Judge, U. S. District Court
                                            Name and Title of Judge
                                            October 28, 2019
                                            Date
USDC IN/ND case 1:19-cr-00027-HAB-SLC document 25 filed 10/28/19 page 2 of 7
Defendant: SCOTT MATTHEW TRISCHLER                                                         Page 2 of 7
Case Number: 1:19CR27-001


                                       IMPRISONMENT

The Defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of 180 MONTHS.

The Court makes the following recommendations to the Bureau of Prisons:

   1. That the Defendant serve his term of imprisonment at a federal facility in Lexington,
      Kentucky, Ashland, Kentucky, or Fulton, Ohio to facilitate visitation with family and friends.

   2. That the Defendant participate in residential re-entry programs specific to his needs, as
      available under the First Step Act.

   3. That the Defendant be assessed for participation in the Evidence Based Recidivisim
      Reduction Program (pursuant to the First Step Act) as well as any recidivism programs
      developed or to be developed under 34 U.S.C. § 605.

The Defendant is remanded to the custody of the United States Marshal.

                                            RETURN

I have executed this Judgment as follows:

        Defendant delivered ____________________ to ______________ at ______________,
with a certified copy of this Judgment.

                                                             _____________________________
                                                                  UNITED STATES MARSHAL

                                                         By: _____________________________
                                                          DEPUTY UNITED STATES MARSHAL




                                                2
USDC IN/ND case 1:19-cr-00027-HAB-SLC document 25 filed 10/28/19 page 3 of 7
Defendant: SCOTT MATTHEW TRISCHLER                                                          Page 3 of 7
Case Number: 1:19CR27-001




                                     SUPERVISED RELEASE

Upon release from imprisonment, the Defendant shall be on supervised release for a term of 5
YEARS.

                        CONDITIONS OF SUPERVISED RELEASE

While the Defendant is on supervised release pursuant to this Judgment, the Defendant
shall comply with the following conditions as required by 18 U.S.C. § 3583(d):

       1. The Defendant shall not commit another Federal, State, or local crime, during the
          period of supervision.

       2. The Defendant shall not unlawfully possess a controlled substance.

       3. The Defendant shall refrain from any unlawful use of a controlled substance.

       4. The Defendant shall submit to a drug test within 15 days of release on supervision.

       5. The Defendant shall submit to at least two periodic tests thereafter for use of a
          controlled substance.

       6. The Defendant shall cooperate in the collection of a DNA sample from the Defendant,
          if the collection of such a sample is authorized pursuant to Section 3 of the DNA
          Analysis Backlog Elimination Act of 2002 and 42 U.S.C. § 14135a.

       7. The Defendant shall register under the Sex Offender Registration and Notification Act
          and comply with the requirements of that act.

The Defendant shall comply with the following discretionary conditions as provided by 18
U.S.C. §§ 3563(b)(1)-(23) and 3583(d):

       8. The Defendant shall not knowingly leave the federal judicial district of the Northern
          District of Indiana, unless granted permission to leave by the Court or a probation
          officer. A map of the federal judicial district of the Northern District of Indiana and its
          32 counties can be found at the website for United States Probation and Pretrial
          Services. (http://www.innp.uscourts.gov/offices).

       9. The Defendant shall report in person to the probation office in the district to which the
          Defendant is released within 72 hours of release from the custody of the Bureau of
          Prisons. The Defendant shall report to the probation officer as reasonably directed by
          the Court or the probation officer.

       10. The Defendant shall answer inquiries by a probation officer pertaining to his
           supervision and notify the probation officer within 72 hours of any change in place of
           residence or change of employer. This condition does not prevent the Defendant from
           invoking his Fifth Amendment privilege against self-incrimination.

       11. The Defendant shall notify the probation officer within 72 hours of being arrested or
           questioned by a law enforcement officer.

                                                 3
USDC IN/ND case 1:19-cr-00027-HAB-SLC document 25 filed 10/28/19 page 4 of 7
Defendant: SCOTT MATTHEW TRISCHLER                                                          Page 4 of 7
Case Number: 1:19CR27-001


       12. Defendant must allow the probation officer, or designee, to install computer monitoring
           software on any computer (as defined in 18 U.S.C. § 1030(e)(1)) and cell phone he
           uses. The Defendant must pay the cost of the monitoring software and installation, if
           financially able to do so, at the monthly contractual rate.

       13. The Defendant shall permit a probation officer to visit him at his home between the
           hours of 8:00 AM to 8:00 PM. A probation officer can make an oral or written request
           to the Court to allow for a reasonable alternative time period or place for the visit.

       14. The Defendant shall make reasonable effort to maintain employment at a lawful
           occupation, unless excused by the probation officer for acceptable reasons (e.g.,
           schooling, training, child care, elder care, disability, age, or serious health condition)
           or shall pursue a course of study or vocational training that will equip the Defendant
           for employment at a lawful occupation.

       15. The Defendant shall perform 20 hours per week of community service, not to exceed
           400 hours, if the Defendant is unemployed for a time period exceeding 60 days within
           the first year of supervised release.

       16. The Defendant shall not knowingly possess a firearm, destructive device, or any other
           dangerous weapon.

       17. The Defendant shall, if required to register under the Sex Offender Registration and
           Notification Act, submit his person, and any property, house, residence, vehicle,
           papers, computer, other electronic communication or data storage devices or media,
           and effects to search at any time, with or without a warrant, by any law enforcement
           or probation officer with reasonable suspicion concerning a violation of a condition of
           supervised release or unlawful conduct by the person, and by any probation officer in
           the lawful discharge of the officer’s supervision functions.

The Defendant shall comply with the following discretionary conditions as provided by
U.S.S.G. § 5D1.3:

       18. The Defendant shall not enter into any agreement to act as an informer or a special
           agent of a law enforcement agency, without the permission of the Court.

       19. The Defendant shall participate in sex offender testing and evaluations to include
           psychological, behavioral assessments and/or polygraph examinations. The
           Defendant shall enter and attend sex offender specific group and individual counseling
           at an approved outpatient treatment program, if warranted from the test, evaluation
           and assessments, and shall abide by all program requirements and restrictions.

       20. The Defendant shall pay all or part of the costs for participation in the program not to
           exceed the sliding fee scale as established by the Department of Health and Human
           Services and adopted by this Court. Failure to pay due to financial inability shall not
           be grounds for revocation unless the failure is willful.




                                                 4
USDC IN/ND case 1:19-cr-00027-HAB-SLC document 25 filed 10/28/19 page 5 of 7
Defendant: SCOTT MATTHEW TRISCHLER                                                        Page 5 of 7
Case Number: 1:19CR27-001


       21. The Defendant shall make restitution in accordance with 18 U.S.C. §§ 2259 (Sexual
           Exploitation of Children). If there is a court-established payment schedule for making
           restitution or paying the assessment, the defendant shall adhere to the schedule. A
           Defendant’s default on the payment on the restitution may result in revocation and
           penalties being ordered under 18 U.S.C. § 3613A.

                                 DIRECTIVE TO PROBATION

Within 72 hours of Defendant’s release from prison, the probation officer is to meet with and
remind the Defendant of the conditions of his supervision and also to consider whether to
recommend to the Court any modifications of or additions to those conditions in light of any
changes in the Defendant’s circumstances since the sentencing hearing. Consistent with United
States v. Siegel (7th Cir. May 29, 2014), the Court also directs the Probation Office to notify the
Court within 30 days of Defendant’s placement on supervision so that it may consider any
appropriate modifications to the Defendant’s supervised release and schedule a hearing on that
topic, if necessary. The Defendant may also request a modification of these conditions at any time
by filing a written motion with the Court.




                                                5
USDC IN/ND case 1:19-cr-00027-HAB-SLC document 25 filed 10/28/19 page 6 of 7
Defendant: SCOTT MATTHEW TRISCHLER                                                                Page 6 of 7
Case Number: 1:19CR27-001


                                 CRIMINAL MONETARY PENALTIES

The Court finds that the Defendant does not have the ability to pay a fine and waives the
imposition of a fine in this case due to the Defendant's inability to pay.

The Defendant is also subject to the provisions of the Justice for Victims of Trafficking Act of 2015.
In addition to the assessment imposed under § 3012, the Court will order that the Defendant pay
an assessment in the amount of $5,000.00.

The Court ORDERS the Defendant to pay the special assessment of $ 100.00 to the U.S. District
Court Clerk's Office, 1108 E. Ross Adair Courthouse, 1300 South Harrison Street, Fort Wayne,
IN 46802, which shall be due immediately.
   Total Assessment              1.        Total Fine       Total Restitution   Total JVTA Assessment*

         $100.00                      2.    NONE           TO BE DETERMINED           $5,000.00


The Defendant shall receive credit for all payments previously made toward any criminal monetary
payments imposed.

                                                        RESTITUTION

The restitution amount will be determined within 90 days.




** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.




                                                             6
USDC IN/ND case 1:19-cr-00027-HAB-SLC document 25 filed 10/28/19 page 7 of 7
Defendant: SCOTT MATTHEW TRISCHLER                                                         Page 7 of 7
Case Number: 1:19CR27-001


                 ACKNOWLEDGMENT OF SUPERVISION CONDITIONS

       Upon a finding of a violation of probation or supervised release, I understand that the Court
may (1) revoke supervision, (2) extend the term of supervision, and/or (3) modify the conditions
of supervision.

        I have reviewed the Judgment and Commitment Order in my case and the supervision
conditions therein. These conditions have been read to me. I fully understand the conditions and
have been provided a copy of them.


       (Signed)
              ____________________________________                __________________
                Defendant                                                Date


               ____________________________________               __________________
                U.S. Probation Officer/Designated Witness                Date




                                                 7
